THE COURT.
The appeals in the above entitled action have been determined this day by an affirmance of the judgment and of the supplemental order (ante, p. 518) [116 Pac. (2d) 442].) Pending said appeals, the appealing defendants applied for a writ of supersedeas to stay execution for costs provided for in said judgment. On January 20, 1941, this court issued an order to show cause why the writ applied for should not be issued, with a temporary stay of all proceedings on the judgment until the final determination of the application. On April 2, 1941, the court modified the temporary stay by restricting the operation thereof to the execution on the judgment only as to the costs. Thereafter the appellants applied to the court for a further modification and enlargement of the temporary stay to prevent the enforcement of the judgment in all respects pending a determination of the appeals. When the application for such further modification came on for hearing, the importance of an early decision on the merits of said appeals was stressed by counsel for all parties. The hearing on the appeals was accordingly advanced, with the result above indicated.
From the determination of said appeals on the merits it is apparent that the application for a modification of the *889temporary stay presents a question which has become moot. Said application is therefore dismissed.
Appellants' petition for a rehearing was denied September 25, 1941.